Exhibit 7.01 May 23, 2013 The United States Securities and Exchange Commission Washington, D.C. 20549 Attention:Blaise A. Rhodes RE: Ever-Glory International Group, Inc. Item 4.02 Form 8K Filed April 18, 2013 File No. 001-34124 We are engaged as the independent accountant for Ever-Glory International Group, Inc. (the Company).We agree with the statements includedunder Item 4.02 of the Company’s Form 8-K, as amended filed with the Commission on April 18, 2013 and subsequently amended on May 7, 2013 and May 23, 2013. Very truly yours, /s/ GHP Horwath, P.C. GHP Horwath, P.C.
